DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 08/12/2020, where claims 1-26 are currently pending.


Remarks 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit that determines” in claims 1 and 26, “a control unit that controls” in claim 16, and “a control unit that performs” in claim 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 and 26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 2-24 are rejected to as having the same deficiencies as the claim they depend from.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 26, is claiming “A program for causing a computer to function”.  Although the preamble recites computer; however, it is merely indicating that the program is intended (emphasis added) to be 
The Applicant may amend the preamble to recite “A computer comprising a program that determines…” to overcome this rejection.

Claims 1 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With regards to claim 1, at step 1, the claim recites an information processing apparatus, the examiner had interpreted it to be directed to one of four statutory categories of invention, i.e., machine.
At step 2A, prong one, the claim recites a processing unit that determines whether an operation of a user is a pointing operation or a hover operation on a basis of an angle of at least a part of an upper limb of the user.
The limitation of determining the pointing operation and the hover operation on basis of the angle of the upper limb of the user is a process, under its broadest reasonable interpretation, covers mathematical calculations.  That is the calculation of the angle of two vectors using a mathematical formula.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The information processing apparatus is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  The instant limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, the additional element does not integrated the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional element that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an information processing apparatus amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	With regards to claim 25, is directed to an information processing method performed by the information processing apparatus of claim 1.  Therefore, claim 25 includes substantially similar combination of limitations and deficiencies as claim 1 discussed above.  As such, claim 25 is similarly rejected to for being directed to an abstract idea without significantly more.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claim recites a program for causing a computer to function, although not directed to one of four statutory categories of invention, see discussed above; however, for the purpose of compact prosecution, the analysis for the claimed invention that is directed to an abstract idea is presented herein.
At step 2A, prong one, the claim recites a processing unit that determines whether an operation of a user is a pointing operation or a hover operation on a basis of an angle of at least a part of an upper limb of the user.
The limitation of determining the pointing operation and the hover operation on basis of the angle of the upper limb of the user is a process, under its broadest reasonable interpretation, covers mathematical calculations.  That is the calculation of the angle of two vectors using a mathematical formula.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites a program and a computer.
The program is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  The instant limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

Accordingly, the additional elements do not integrated the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional element that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a program and a computer amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 15, 17, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagaya et al., (US 20150277760 A1) (hereinafter Tagaya).

Referring to claim 1, Tagaya teaches an information processing apparatus (mobile terminal 1; ¶ [0053], fig. 5) comprising 
a processing unit (computer; ¶ [0106].  The examiner notes a computer inherently includes at least a processor) that determines whether an operation of a user is a pointing operation or a hover operation on a basis of an angle of at least a part of an upper limb of the user (“allows the user to make a key input without causing the key that the user intends to press to be hidden behind the user's finger and become difficult to see, and it is therefore possible to prevent an incorrect key input”; ¶ [0048], fig. 4; “The hover position detection unit measures a distribution of a physical quantity indicating a degree of approach of an operation finger to a touch panel, and detects a hover position from the distribution of the physical quantity.  The target key identification unit identifies, as a target key, a key corresponding to a display region including coordinates of the hover position.  The user assistance display control unit generates a display control signal indicating that an assistance display that represents the target key is to be displayed at a different position from a display position of the target key.  The display makes a screen display in accordance with the display control signal”; ¶ [0006]; “in FIG. 38, the user performs a touch operation when the angle between the axial direction of the operation finger and the touch panel surface is a relatively shallow angle, while in FIG. 39, the user performs a touch operation when the angle between the axial direction of the operation finger and the touch panel surface is an angle close to perpendicular.  In this case, the back of the user's hand in FIG. 39 is at a position that is more likely to block the user's line of sight than that of the back of   

Referring to claim 2, Tagaya further teaches the information processing apparatus according to claim 1, wherein the processing unit determines whether the operation of the user is a pointing operation or a hover operation on a basis of an angle formed by at least a part of the upper limb and a predetermined vector or a predetermined plane (“the angle between the axial direction of the user's operation finger and the touch panel surface can be predicted by focusing on the form of a distribution of a physical quantity, such as capacitance or infrared, indicating a degree of approach of the operation finger to the touch panel”; ¶ [0102], figs. 38-39.  The examiner recognizes the predetermined plane as the touch panel surface.)

Referring to claim 3, Tagaya further teaches the information processing apparatus according to claim 2, wherein the at least a part of the upper limb is at least a part of a hand of the user (user’s hand; ¶ [0102], figs. 38-39). 

claim 4, Tagaya further teaches the information processing apparatus according to claim 3, wherein the at least a part of the hand is a vector based on a predetermined position of the hand and a tip position of a first finger (“As in FIG. 38, when the angle between the axial direction of the user's operation finger and the touch panel surface is small, a distribution of a physical quantity forms a gentle curve that is convex upward with the maximum value at the center.  In contrast, as in FIG. 39, when the angle between the axial direction of the user's operation finger and the touch panel surface is closer to perpendicular, a distribution of a physical quantity forms a steep curve that is convex upward with the maximum value at the center.  Therefore, the user assistance display control unit 84 of the present embodiment acquires a distribution of a physical quantity indicating a degree of approach of the operation finger to the touch panel, acquires a differential value in the distribution, decides an assistance display in response to an assistance display position predetermined in association with the differential value, and generates a display control signal indicating that the assistance display is to be displayed (S84)”; ¶ [0102], figs. 38-39.  The examiner notes, as shown in figures 38 and 39, the maximum values of the curve that shows the distribution of a physical quantity of the user’s finger are shown at the tip of the user’s finger.)

Referring to claim 5, Tagaya further teaches the information processing apparatus according to claim 4, wherein the predetermined position of the hand is a center position of the hand or a joint position of the first finger (“when the operation finger is the right thumb, the assistance display is easier for the user to see 

Referring to claim 6, Tagaya further teaches the information processing apparatus according to claim 5, wherein the predetermined vector or the predetermined plane is a surface of an object indicated by the operation of the user (“the angle between the axial direction of the user's operation finger and the touch panel surface can be predicted by focusing on the form of a distribution of a physical quantity, such as capacitance or infrared, indicating a degree of approach of the operation finger to the touch panel”; ¶ [0102], figs. 38-39.  The examiner recognizes the predetermined plane as the surface of the touch panel indicated by the user’s finger as shown in figures 38-39.)

Referring to claim 7, Tagaya further teaches the information processing apparatus according to claim 5, wherein the predetermined vector or the predetermined plane is a line-of-sight vector of the user (The examiner notes, the touch panel surface is in line-of-sight of the user as shown in figures 38-39.)

Referring to claim 8, Tagaya further teaches the information processing apparatus according to claim 4, wherein the predetermined position of the hand is a joint position of the first finger (“when the operation finger is the right thumb, the assistance display is easier for the user to see when the assistance display is displayed 

Referring to claim 9, Tagaya further teaches the information processing apparatus according to claim 8, wherein the predetermined vector or the predetermined plane is a vector based on the joint position of the first finger and a center position of the hand (“when the operation finger is the right thumb, the assistance display is easier for the user to see when the assistance display is displayed at a position at which the target key is shifted to the upper left of the screen as in FIG. 12B, because the first joint of the right thumb may block the line of sight”; ¶ [0062], fig. 12B.  The examiner notes, the point at which the first joint of the right thumb of the user blocks the line of sight is at the center position of the thumb as shown in figure 12B.)

Referring to claim 10, Tagaya further teaches the information processing apparatus according to claim 4, wherein the predetermined position of the hand is a joint position of the first finger (“when the operation finger is the right thumb, the assistance display is easier for the user to see when the assistance display is displayed at a position at which the target key is shifted to the upper left of the screen as in FIG. 12B, because the first joint of the right thumb may block the line of sight”; ¶ [0062], fig. 12B).

claim 11, Tagaya further teaches the information processing apparatus according to claim 10, wherein the predetermined vector or the predetermined plane is a vector based on the joint position of a second finger and a tip position of the second finger (“when the operation finger is the right thumb, the assistance display is easier for the user to see when the assistance display is displayed at a position at which the target key is shifted to the upper left of the screen as in FIG. 12B, because the first joint of the right thumb may block the line of sight…when the operation finger is the left thumb, the assistance display is easier for the user to see when the assistance display is displayed at a position at which the target key is shifted to the upper right of the screen as in FIG. 12C, because the first joint of the left thumb may block the line of sight”; ¶ [0062], fig. 12B.  The examiner notes, the system of Tagaya supports, the user’s finger as shown in figures 38-39 and also thumbs as shown in figures 12A-C.)

Referring to claim 12, Tagaya further teaches the information processing apparatus according to claim 2, wherein the at least a part of the upper limb is at least a part of an arm of the user (user’s hand; figs. 38-39). 

Referring to claim 15, Tagaya further teaches the information processing apparatus according to claim 1, wherein the processing unit determines whether the operation of the user is a pointing operation or a hover operation on a basis of a relationship between the angle and a threshold (“The detection exclusion region coordinate storage unit 423 prestores, for example, leftmost and rightmost screen if the change amount in the capacitance distribution in the detection exclusion regions is greater than or equal to the predetermined threshold value (S422b: N), the position correction unit 421 corrects a hover position (point B) using the predetermined coordinate correction amount or correction direction, and outputs a corrected hover position (point A)”; ¶ [0082], figs. 24-26; “As in FIG. 38, when the angle between the axial direction of the user's operation finger and the touch panel surface is small, a distribution of a physical quantity forms a gentle curve that is convex upward with the maximum value at the center.  In contrast, as in FIG. 39, when the angle between the axial direction of the user's operation finger and the touch panel surface is closer to perpendicular, a distribution of a physical quantity forms a steep curve that is convex upward with the maximum value at the center.  Therefore, the user assistance display control unit 84 of the present embodiment acquires a distribution of a physical quantity indicating a degree of approach of the operation finger to the touch panel, acquires a differential value in the distribution, decides an assistance display in response to an assistance display position predetermined in association with the differential value, and generates a display control signal indicating that the assistance display is to be displayed (S84)”; ¶ [0102], figs. 38-39). 

claim 17, Tagaya further teaches the information processing apparatus according to claim 1, the apparatus further comprising a control unit (“The display control unit 141 generates and outputs a display control signal with reference to the display parameters stored in the display parameter storage unit 142 (SS141)”; ¶ [0062], fig. 10) that performs control to allow a first process to be executed in a case where the operation of the user is a pointing operation (“This allows the user to make a key input without causing the key that the user intends to press to be hidden behind the user's finger and become difficult to see, and it is therefore possible to prevent an incorrect key input”; ¶ [0048], fig. 4.  The examiner recognizes the pointing operation as the user touching the touch panel and the first process as the key input) and performs control to allow a second process different from the first process to be executed in a case where the operation of the user is a hover operation (“The hover position detection unit measures a distribution of a physical quantity indicating a degree of approach of an operation finger to a touch panel, and detects a hover position from the distribution of the physical quantity.  The target key identification unit identifies, as a target key, a key corresponding to a display region including coordinates of the hover position.  The user assistance display control unit generates a display control signal indicating that an assistance display that represents the target key is to be displayed at a different position from a display position of the target key”; ¶ [0006].  The examiner recognizes the second process as generating of the display control signal indicating the assistance display is to be displayed.)

claim 25, the instant claim recites the information processing method performed by the information processing apparatus of claim 1; therefore, the same rationale of rejection is applicable. 

Regarding claim 26, the instant claim recites the program for causing a computer to function and perform as the information processing apparatus of claim 1; therefore, the same rationale of rejection is applicable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, and 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Tagaya as applied to claims 1 and 12, and in view of Jeon et al., (US 20130147793 A1) (hereinafter Jeon).

Referring to claim 13, Tagaya teaches a mobile terminal that detects a hover position of the user’s hand and angle of said hand in relation to the touch panel surface of the mobile terminal to determine a position to display the assistance display.   the at least a part of the arm is a vector based on a wrist position and an elbow joint position of the user.
Jeon teaches at least a part of the arm is a vector based on a wrist position and an elbow joint position of the user (“FIG. 7A is a diagram for one example of a joint recognizing method for detecting a pointer position, which is applicable to embodiments of the present invention”; ¶ [0179], fig. 7A; “Referring to FIG. 7A, first of all, joint recognition means a method of recognizing a user's action in a manner of consecutively acquiring images corresponding to a human body part operable as a pointer, e.g., a user's arm…by regarding a hand part 710 as a pointer tip, assume a case that an angle 750 formed by a line of a wrist 720 and an elbow 730 and a line of the elbow 730 and a shoulder 740 shown in FIG. 7A (a) increases into an angle 750' shown in FIG. 7A (b).  In this case, the controller 180 analyzes the images consecutively acquired from the image acquiring means in the course that a posture formed by the user's arm is changing from the posture shown in FIG. 7A (a) to the posture shown in FIG. 7A (b).  Through this analysis, the controller 180 obtains the positions of the respective joint parts 720, 730 and 740 and may be then able to determine that the user holds out the pointer as the angle of the elbow joint increase [i.e., the pointer approaches toward the mobile terminal]”; ¶ [0180], fig. 7A).
Tagaya and Jeon are analogous art to the claimed invention because they are concerning with interface that recognizes user gestures (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tagaya and Jeon before them to modify the interface for displaying assistance display of Tagaya to incorporate the 

Referring to claim 14, Tagaya teaches a mobile terminal that detects a hover position of the user’s hand and angle of said hand in relation to the touch panel surface of the mobile terminal to determine a position to display the assistance display.  However, Tagaya does not explicitly teach the predetermined vector or the predetermined plane is a vector based on an upper arm position and an elbow joint position of the user.
Jeon teaches the predetermined vector or the predetermined plane is a vector based on an upper arm position and an elbow joint position of the user (“FIG. 7A is a diagram for one example of a joint recognizing method for detecting a pointer position, which is applicable to embodiments of the present invention”; ¶ [0179], fig. 7A; “Referring to FIG. 7A, first of all, joint recognition means a method of recognizing a user's action in a manner of consecutively acquiring images 
Tagaya and Jeon are analogous art to the claimed invention because they are concerning with interface that recognizes user gestures (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tagaya and Jeon before them to modify the interface for displaying assistance display of Tagaya to incorporate the function of determining the user’s upper arm and elbow joint positions as taught by Jeon. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Jeon (¶ [0168]-[0183], figs. 6-7B), because the use of the upper arm and elbow joint positions determination function does not depend on the functionality of the interface for displaying assistance display.  That is the use of the upper arm and elbow joint positions determination function performs the same function independent on which interface it is incorporated onto, and therefore, the result of the 

Referring to claim 16, Tagaya teaches a mobile terminal that detects a hover position of the user’s hand and angle of said hand in relation to the touch panel surface of the mobile terminal to determine a position to display the assistance display.  However, Tagaya does not explicitly teach a control unit that controls a projector so that an object indicated by the operation of the user is to be projected by the projector.
Jeon teaches a control unit that controls a projector so that an object indicated by the operation of the user is to be projected by the projector (“The output unit 150 generates outputs relevant to the senses of sight, hearing, touch and the like.  In some cases, the output unit 150 includes…a projector module 155”; ¶ [0089], fig. 1; “The projector module 155 is the element for performing an image projector function using the mobile terminal 100.  And, the projector module 155 is able to display an image, which is identical to or partially different at least from the image displayed on the display 151, on an external screen or wall according to a control signal of the controller 180”; ¶ [0106], fig. 1).
Tagaya and Jeon are analogous art to the claimed invention because they are concerning with interface that recognizes user gestures (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tagaya and Jeon before them to 

Referring to claim 18, Tagaya teaches a mobile terminal that detects a hover position of the user’s hand and angle of said hand in relation to the touch panel surface of the mobile terminal to determine a position to display the assistance display.  However, Tagaya does not explicitly teach a system and an application are executed…and the system notifies the application of an indication position according to user operation.
Jeon teaches a system (detecting means; ¶ [0169], fig. 6) and an application are executed…and the system notifies the application of an indication position according to user operation (“if a prescribed menu manipulation or an application activation from a user…occurs, the controller 180 activates a multi-layer user interface according to the present embodiment [S1510]”; ¶ [0226], fig. 15; “the controller 180 determines a position of a pointer or a touch pattern of the pointer by at least one of the above-mentioned methods according to one embodiment of the present invention 
Tagaya and Jeon are analogous art to the claimed invention because they are concerning with interface that recognizes user gestures (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tagaya and Jeon before them to modify the interface for displaying assistance display of Tagaya to incorporate the function of utilizing motion detected by detecting means to interact with application displayed in layers as taught by Jeon. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Jeon (¶ [0166]-[0176], [0222]-[0232], [0243]-[0251], figs. 1, 6, 15, and 17A-C), because the use of the function of utilizing motion detected by detecting means to interact with application displayed in layers does not depend on the functionality of the interface for displaying assistance display.  That is the use of the function of utilizing motion detected by detecting means to interact with application displayed in layers performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art. The motivation to combine would have been to reduce difficulty to the user when navigating between multiple pages of the application as suggested by Jeon (¶ [0246], figs. 17A-C).

Referring to claim 19, Tagaya further teaches the information processing apparatus according to claim 18, wherein in a case where the operation of the user is a hover operation…of two-dimensional coordinates of a tip of the first finger in space (“A target key identification unit identifies, as a target key, a key corresponding to a display region including coordinates of the hover position”; Abstract).
However, Tagaya does not explicitly teach the system notifies the application.  Jeon teaches the limitation as discussed in claim 18 above.  Therefore, the combination of teachings from Tagaya and Jeon teach the limitations above.

Referring to claim 20, Tagaya further teaches the information processing apparatus according to claim 18, wherein in a case where the operation of the user is a pointing operation…of coordinates on a display surface, indicated by an extension of a tip position of the first finger (“This allows the user to make a key input without causing the key that the user intends to press to be hidden behind the user's finger and become difficult to see, and it is therefore possible to prevent an incorrect key input”; ¶ [0048], fig. 4; “a display coordinate region of each key”; ¶ [0060].  The examiner recognizes the pointing operation as the user touching the touch panel to provide a key input, where the key includes a display coordinate.)
However, Tagaya does not explicitly teach the system notifies the application.  Jeon teaches the limitation as discussed in claim 18 above.  Therefore, the combination of teachings from Tagaya and Jeon teach the limitations above.

claim 21, Tagaya further teaches the information processing apparatus according to claim 18, indicates a gesture type indicating whether the operation of the user is a pointing operation or a hover operation (“The hover position detection unit measures a distribution of a physical quantity indicating a degree of approach of an operation finger to a touch panel, and detects a hover position from the distribution of the physical quantity.  The target key identification unit identifies, as a target key, a key corresponding to a display region including coordinates of the hover position.  The user assistance display control unit generates a display control signal indicating that an assistance display that represents the target key is to be displayed at a different position from a display position of the target key.  The display makes a screen display in accordance with the display control signal”; ¶ [0006]; “This allows the user to make a key input without causing the key that the user intends to press to be hidden behind the user's finger and become difficult to see, and it is therefore possible to prevent an incorrect key input”; ¶ [0048], fig. 4.  The examiner recognizes the pointing operation as the user touching the touch panel to provide a key input.)
However, Tagaya does not explicitly teach the system notifies the application.  Jeon teaches the limitation as discussed in claim 18 above.  Therefore, the combination of teachings from Tagaya and Jeon teach the limitations above.


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tagaya as applied to claim 1 above, and in view of Zotov et al., (US 20060227116 A1) (hereinafter Zotov).

Referring to claim 22, Tagaya further teaches the operation of the user is a pointing operation or a hover operation (“The hover position detection unit measures a distribution of a physical quantity indicating a degree of approach of an operation finger to a touch panel, and detects a hover position from the distribution of the physical quantity.  The target key identification unit identifies, as a target key, a key corresponding to a display region including coordinates of the hover position.  The user assistance display control unit generates a display control signal indicating that an assistance display that represents the target key is to be displayed at a different position from a display position of the target key.  The display makes a screen display in accordance with the display control signal”; ¶ [0006]; “This allows the user to make a key input without causing the key that the user intends to press to be hidden behind the user's finger and become difficult to see, and it is therefore possible to prevent an incorrect key input”; ¶ [0048], fig. 4.  The examiner recognizes the pointing operation as the user touching the touch panel to provide a key input.)  
However, Tagaya does not explicitly teach a system and an application are executed in the information processing apparatus, the application designates a gesture type determination condition indicating gesture type, and the system issues, to the application, a notification based on the determination of the gesture type according to the determination condition.
Zotov teaches a system (operating system; ¶ [0033]) and an application are executed in the information processing apparatus, the application designates a gesture type determination condition indicating gesture type, and the system issues, to the application, a notification based on the determination of the gesture type according to the determination condition (“Aspects of the present invention relate to methods, systems, and computer-readable media for processing and distinguishing various user input device gestures from one another…Such methods may include: (a) running an application program on a computer system; (b) sending a gesture profile from the application program to an operating system of the computer system, wherein the gesture profile defines an expected input gesture type”; ¶ [0033]; “Once the system gestures profile is received, the operating system may set or adjust at least one gesture recognition parameter (or threshold) for use when receiving user input directed to the portion of the input panel to which the system gestures profile relates”; ¶ [0063]).
Tagaya and Zotov are analogous art to the claimed invention because they are concerning with interface that recognizes user gestures (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tagaya and Zotov before them to modify the interface for displaying assistance display of Tagaya to incorporate the function of providing gesture profile by the application to the operating system as taught by Zotov. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Zotov (¶ [0060]-[0065]), because the use of the function of providing gesture profile by the application to the operating system does not depend on the functionality of the interface for displaying assistance display.  That is the use of the function of providing gesture profile by the application to the operating system performs the same function independent on which interface it is incorporated onto, and 

Referring to claim 23, Tagaya teaches a mobile terminal that detects a hover position of the user’s hand and angle of said hand in relation to the touch panel surface of the mobile terminal to determine a position to display the assistance display.  However, Tagaya does not explicitly teach the application designates, as the determination condition, a weight assigned to one or more parameters used for determining the gesture type.
Zotov further teaches the application designates, as the determination condition, a weight assigned to one or more parameters used for determining the gesture type (“the application program may send the operating system a system gestures profile that indicates that at least some portion of an input panel: (a) is expected to receive one exclusive type of input (an ‘exclusive expected input gesture type,’ such as tap input or electronic ink input), (b) is expected to never receive one or more types of input (an ‘excluded input gesture type,’ such as ‘cannot receive ink,’ ‘cannot receive a tap,’ etc.), (c) is more likely to receive one or more types of input as compared to other types, even though other types of input might be possible (a ‘preferential expected input gesture type’), and/or (d) has no preferential type of input expected (a ‘non-preferential expected input gesture type,’ e.g., one type of input is substantially as likely to be received as any other type of input)”; ¶ [0063]).

Referring to claim 24, Tagaya teaches a mobile terminal that detects a hover position of the user’s hand and angle of said hand in relation to the touch panel surface of the mobile terminal to determine a position to display the assistance display.  However, Tagaya does not explicitly teach ...the application sets the weight assigned to each of the plurality of parameters to be mutually different.
Zotov further teaches ...the application sets the weight assigned to each of the plurality of parameters to be mutually different (“the application program may send the operating system a system gestures profile that indicates that at least some portion of an input panel: (a) is expected to receive one exclusive type of input (an ‘exclusive expected input gesture type,’ such as tap input or electronic ink input), (b) is expected to never receive one or more types of input (an ‘excluded input gesture type,’ such as ‘cannot receive ink,’ ‘cannot receive a tap,’ etc.), (c) is more likely to receive one or more types of input as compared to other types, even though other types of input might be possible (a ‘preferential expected input gesture type’), and/or (d) has no preferential type of input expected (a ‘non-preferential expected input gesture type,’ e.g., one type of input is substantially as likely to be received as any other type of input)”; ¶ [0063]; “in at least some areas or portions of an input panel for an application program, a user will never do certain things, and/or the user is much more likely do some things and much less likely to do other things.  Accordingly, application programs may "expect" certain types of input at or within certain portions of an input panel generated by the application program.  For example, within buttons (such as icons A through D shown in FIG. 3), a user typically will never draw or enter electronic ink, but 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8971572 (Yin) – discloses a hand pointing estimation system that detects a 3D pointing direction of a user’s hand.
US 9477324 (Ajmera) – discloses a method of detecting a user gesture and determining the distance of the input device from a location, and determining the command based on the user gesture and the distance.
US 20150062004 (Rafii) – discloses device that detects user’s hand movement for manipulating on screen virtual objects, where the user’s hand trajectory clues allows the device to anticipate probable user intent.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142